Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in this application.

Drawings
The drawings received on 3/30/2020 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “accumulation unit”, “generation unit”, “processing unit”, “providing unit”, “transmission unit”, “providing unit”, “prediction unit”, “presentation unit”, “holding unit”, “obtaining unit”, “transmission unit” and “providing unit” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
While, Examiner was able to correlate Applicant’s 112(f) “units” to actual structure doing a very thorough search in Applicant’s Specification, Examiner advises Applicant to amend the claims to be cohesive/correspond/relate with Applicant’s Specification, since not one of the “units” as claimed is recited in the actual description (other than the summary, which is copied claim language).

Accumulation unit corresponds to data collection server that saves and provides collected data and accumulates information obtained when the MFP performs data transmission, as collected data including a CPU, ROM, RAM [PG Pub: par 0027, 0033-0034]
Generation unit corresponds to training data management module stored in ROM, RAM and controlled by CPU that obtains collected data, converts the collection data into training data to be used in machine learning [PG Pub: par 0037-0038]
Processing unit corresponds to learning model management module stored in ROM, RAM and controlled by CPU that generates a learning model by using machine learning [PG Pub: par 0037-0038]
Providing unit corresponds to data transmission destination management server that performs a destination prediction process by using the held learned model and returns the prediction result to the MFP as the request source [PG Pub: par 0033-0034, 0069]
Transmission unit corresponds to data transmission application as software loaded into RAM by CPU as application framework [PG Pub: par 0041, 0044, 0047, 0054-0055]
Providing unit corresponds to collected data transmission client as software loaded into RAM by CPU as application framework [PG Pub: par 0041, 0044, 0048, 0056]
Prediction unit corresponds to data transmission application that manages user setting and a prediction flag for predicting a data transmission process, which is software loaded into RAM by CPU as application framework [PG Pub: par 0113-0114]
Presentation unit corresponds to scan application the accepts designation of a transmission destination displayed on operation panel [PG Pub: par 0041, 0053-0054, 0056]
Holding unit corresponds to data transmission application that manages user setting and a prediction flag, which is software loaded into RAM by CPU as application framework [PG Pub: par 0113-0114]
Obtaining unit corresponds to an application framework that obtains a scanned image as software loaded into RAM by CPU [PG Pub: par 0041, 0044]
Transmission unit corresponds to data transmission application as software loaded into RAM by CPU as application framework [PG Pub: par 0041, 0044, 0047, 0054-0055]
Providing unit corresponds to collected data transmission client as software loaded into RAM by CPU as application framework [PG Pub: par 0041, 0044, 0048, 0056]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori (JP2019-200449A).
As to Claim 1, Mori teaches ‘A management system for managing a data transmission destination, comprising: an accumulation unit configured to accumulate, when data transmission is performed, transmission information of the data transmission as collected data [Abstract, par 0019, 0058-0059, 0113 – topic table includes one or more records including a topic ID and a representative name]; a generation unit configured to generate training data including a pair of ground truth data containing transmission destination information, and input data containing an item other than the transmission destination information, from the collected data accumulated in the accumulation unit; a processing unit configured to generate, by machine learning, a learning model to be used to predict a transmission destination, by using the training data generated by the generation unit; and a providing unit configured to provide a prediction process using the learning model in response to a request [par 0008, 0051-0059, 0068-0074, 0113 – determine (estimate) based on an input a destination candidate with a topic (i.e. input data) trend analysis generated for a past case document or a case document created for learning data with a correct label for a department name or the person name in charge (i.e. ground truth) using machine learning for relearning, discriminating and filtering]’.  

Further, in regards to claim 13 the management system of claim 1 performs the data transmission destination prediction method of claim 13.
Further, in regards to claim 16, the destination prediction method of claim 13 is fully embodied on the non-transitory computer-readable storage medium of claim 16.

As to Claim 2, Mori teaches ‘wherein the data is image data, an image processing apparatus performs the data transmission, and the accumulation unit obtains the transmission information from the image processing apparatus [Abstract, par 0058-0059, 0113 – topic table includes one or more records including a topic ID and a representative name based on a document received and analyzed]’.  

As to Claim 3, Mori teaches ‘wherein the providing unit transmits the learning model to a request source of the request, in response to the request [par 0017-0018 – application distribution support device transmits a message for confirming destination information to the confirmation destination apparatus corresponding to the distribution destination candidate]’.  

As to Claim 4, Mori teaches ‘wherein the request contains information of the item used as the input data in the generation unit, and the providing unit executes, in response to the request, a prediction process by the learning model using information contained in the request, and transmits a transmission destination prediction result obtained by the prediction process to a request source of the request [par 0008, 0051-0059, 0068-0074, 0113 – determine (estimate) based on an input a destination candidate with a topic (i.e. input data) trend analysis generated for a past case document or a case document created for learning data with a correct label for a department name or the person name in charge (i.e. ground truth) using machine learning for relearning, discriminating and filtering]’.  

As to Claim 5, Mori teaches ‘An information processing apparatus [confirmation destination apparatus] comprising: a transmission unit configured to transmit data; a providing unit configured to provide, when the transmission unit performs data transmission, an external apparatus with transmission information of the data transmission as collected data; a prediction unit configured to execute a prediction process of predicting a candidate of a data transmission destination; and a presentation unit configured to present the candidate of the data transmission destination predicted by the prediction unit [Abstract, par 0017-0018, 0036-0039, 0051-0059, 0144 – receive a document and transmit to a distribution destination candidate (i.e. external apparatus), by transmitting a confirmation message for confirming whether or not the processing of the item is to be performed to the confirmation destination apparatus corresponding to the distribution destination candidate selected by the user, where the user is presented with the confirmation and the confirmation destination apparatus, and transmits back to the application distribution support device when estimating a destination candidate], wherein the prediction process is performed by using a learning model generated by machine learning performed based on training data generated from collected data accumulated in the external apparatus, the training data including a pair of ground truth data containing transmission destination information, and input data containing an item other than the transmission destination information [par 0008, 0051-0059, 0068-0074, 0113 – determine (estimate) based on an input a destination candidate with a topic (i.e. input data) trend analysis generated for a past case document or a case document created for learning data with a correct label for a department name or the person name in charge (i.e. ground truth) using machine learning]’.

Further, in regards to claim 14, the information processing apparatus of claim 5 performs the data transmission destination prediction method of claim 14.
Further, in regards to claim 17, the destination prediction method of claim 14 is fully embodied on the non-transitory computer-readable storage medium of claim 17.

As to Claim 6, Mori teaches ‘further comprising a holding unit configured to hold, for each user, setting information indicating whether to perform the prediction process, and the prediction unit controls execution of the prediction process for each user [par 0064-0065, 0081 – including a necessity flag for each topic corresponding to a destination is stored/filtered]’.  

As to Claim 7, Mori teaches ‘wherein the prediction unit obtains the learning model from the external apparatus, and predicts a candidate of a data transmission destination by using the learning model [par 0017-0018 – application distribution support device transmits a message for confirming destination information to the confirmation destination apparatus corresponding to the distribution destination candidate for distribution destination candidate to confirm destination]’.  

As to Claim 8, Mori teaches ‘wherein the prediction unit transmits a request to the external apparatus by including information of an item used as the input data in the external apparatus, and receives a prediction result of a candidate of a data transmission destination as a response to the request [par 0017-0018, 0042-0044 – application distribution support device transmits a message for confirming estimated destination information to the confirmation destination apparatus corresponding to the distribution destination candidate for distribution destination candidate to confirm destination, upon requesting by the candidate destination apparatus a search and allocation for distribution to the application distribution support device]’.  

As to Claim 11, Mori teaches ‘An information processing apparatus [allocation support apparatus] comprising: an obtaining unit configured to obtain data; a transmission unit configured to transmit the data; and a providing unit configured to provide, when the transmission unit performs data transmission, an external apparatus with transmission information of the data transmission as collected data [par 0144 – receive a document and transmit to a distribution destination candidate (i.e. external apparatus)], wherein the collected data is used as training data for generating a learning model to be used to predict a data transmission destination, the training data including a pair of ground truth data containing transmission destination information, and input data containing an item other than the transmission destination information [par 0008, 0051-0059, 0068-0074, 0113 – determine (estimate) based on an input a destination candidate with a topic (i.e. input data) trend analysis generated for a past case document or a case document created for learning data with a correct label for a department name or the person name in charge (i.e. ground truth) using machine learning]’.

Further, in regards to claim 15 the information processing apparatus of claim 11 performs the data transmission destination prediction method of claim 15.
Further, in regards to claim 18, the destination prediction method of claim 15 is fully embodied on the non-transitory computer-readable storage medium of claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2019-200449A) in view of Sasagawa (US-2016/0088191).
As to Claim 9, Mori teaches all of the claimed elements/features as recited in independent claim 5. Mori does not disclose expressly ‘wherein the providing unit provides, as collected data, information obtained by deleting predetermined attribute information from information used in data transmission by the transmission unit’.
Sasagawa teaches ‘wherein the providing unit provides, as collected data, information obtained by deleting predetermined attribute information from information used in data transmission by the transmission unit [par 0041-0044 – MFP converts the original information to concealed information based on a concealment target setting to be transmitted to a maintenance device]’.
Mori and Sasagawa are analogous art because they are from the same field of endeavor, namely data transmission. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a concealment target setting, as taught by Sasagawa. The motivation for doing so would have been to providing smooth communication via the concealed information with a provision limited person and satisfying protection and usage of the information at a high level. Therefore, it would have been obvious to combine Sasagawa with Mori to obtain the invention as specified in claim 9.  

As to Claim 12, Sasagawa teaches ‘wherein the providing unit provides, as collected data, information obtained by deleting predetermined attribute information from information used in data transmission by the transmission unit [par 0041-0044 – converting original information to concealed information based on a concealment target setting to be transmitted]’.
Mori and Sasagawa are analogous art because they are from the same field of endeavor, namely data transmission. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a concealment target setting, as taught by Sasagawa. The motivation for doing so would have been to providing smooth communication via the concealed information with a provision limited person and satisfying protection and usage of the information at a high level. Therefore, it would have been obvious to combine Sasagawa with Mori to obtain the invention as specified in claim 12.   

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2019-200449A) in view of Naito (US-2019/0191038).
As to Claim 10, Mori teaches ‘wherein the information processing apparatus is an image formation apparatus [par 0020, 0023 – confirmation destination apparatus is a printing device]’.
Mori does not disclose expressly ‘the image formation apparatus generates image data as the data by a scan process’.
Naito teaches ‘the image formation apparatus generates image data as the data by a scan process [par 0044-0045, 0088-0093, 0112 – MFP performs a copy operation to transmit data to a determined destination]’. 
Mori and Naito are analogous art because they are from the same field of endeavor, namely data transmission. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a copy operation for data transmission, as taught by Naito. The motivation for doing so would have been to determining unusable destination information when reading from a business card. Therefore, it would have been obvious to combine Naito with Mori to obtain the invention as specified in claim 10.   

Conclusion
The prior art of record
a. JP Publication No.	2019-200449A
b. US Publication No.	2016/0088191
c. US Publication No.	20190191038
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
d. US Publication No. 2017/0270430 [par 0026-0028, 0033-0035]
e. US Publication No.	2021/0352190
f. US Publication No.	2021/0160382
g. US Publication No.	2021/0390001
h. US Publication No.	2020/0412676
i. US Patent No.		8,886,576
j. US Patent No.		10,949,434

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677